          Case 2:20-cv-00343-GMN-NJK Document 23 Filed 05/21/20 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   PARNELL COLVIN,
                                                         Case No.: 2:20-cv-00343-GMN-NJK
 9          Plaintiff(s),
                                                                       ORDER
10   v.
11   AHP REALTY LLC, et al.,
12          Defendant(s).
13         On May 11, 2020, the Court ordered Plaintiff to respond to Defendants’ proposed discovery
14 plan no later than May 15, 2020. Docket No. 22. Plaintiff failed to do so. See Docket.
15         Accordingly, the Court ORDERS Plaintiff to respond to Defendants’ proposed discovery
16 plan no later than May 27, 2020. FAILURE TO COMPLY WITH THIS ORDER MAY
17 RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-
18 DISPOSITIVE SANCTIONS.
19         IT IS SO ORDERED.
20         Dated: May 21, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
